Case 9:20-md-02924-RLR Document 2829-1 Entered on FLSD Docket 02/20/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                         MDL NO 2924
    PRODUCTS LIABILITY                                                                  20-MD-2924
    LITIGATION
                                                            JUDGE ROBIN L ROSENBERG
                                                    MAGISTRATE JUDGE BRUCE REINHART
    __________________________________/

    THIS DOCUMENT RELATES TO: ALL CASES

               [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED
               MOTION TO FILE UNDER SEAL UNREDACTED VERSIONS OF
             CONSOLIDATED AMENDED CONSUMER ECONOMIC LOSS CLASS
                 ACTION COMPLAINT AND PROPOSED CONSOLIDATED
                  MEDICAL MONITORING CLASS ACTION COMPLAINT

           THIS CAUSE came before the Court on Plaintiffs’ Unopposed Motion to File Under Seal

    Unredacted Versions of Consolidated Amended Consumer Economic Loss Class Action

    Complaint (the “Amended Economic Loss Class Complaint”) and their proposed Consolidated

    Medical Monitoring Class Action Complaint (the “Proposed Medical Monitoring Class

    Complaint”). [DE ____] (the “Unopposed Motion”). Having reviewed the Unopposed Motion,

    and being otherwise fully advised in the premises, it is hereby ORDERED and ADJUDGED that

    the Unopposed Motion is GRANTED. Plaintiffs are authorized, pursuant to Southern District of

    Florida Local Rule 5.4(b), to file unredacted versions of the Amended Economic Loss Class

    Complaint and the Proposed Medical Monitoring Class Complaint under seal. Plaintiffs shall file

    redacted versions of the Amended Economic Loss Class Complaint and the Proposed Medical

    Monitoring Class Complaint on the public CM/ECF docket. Pursuant to Southern District of

    Florida Local Rule 5.4(b)(1), the unredacted versions of the Amended Economic Loss Class

    Complaint and the Proposed Medical Monitoring Class Complaint shall remain sealed until entry

    of an Order overruling the designation of materials referenced therein as Confidential Information

    or Highly Confidential Information or the duration of this litigation, whichever occurs first.
Case 9:20-md-02924-RLR Document 2829-1 Entered on FLSD Docket 02/20/2021 Page 2 of 2




          DONE and ORDERED in Chambers, West Palm Beach, Florida, this ____ day of

    February 2021.


                                        ROBIN L. ROSENBERG
                                        UNITED STATES DISTRICT JUDGE




                                          2
